Citation Nr: 1226842	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for eczematous and seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service form December 1949 until February 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied a disability rating in excess of 10 percent for eczematous and seborrheic dermatitis.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected skin disability, specifically eczematous and seborrheic dermatitis, is more severe than indicated by his current 10 percent disability rating.  In a February 1954 rating decision, the RO initially granted service connection for neurodermatitis.  In a January 2004 rating decision, the RO subsequently recharacterized the Veteran's disability as eczematous and seborrheic dermatitis.

In a June 2012 statement, the Veteran reported that his skin disability has increased in severity.  He also reported that he was enclosing a photograph that documents the areas of his concern.  That photo is not associated with the claims file.  The RO/AMC should contact the Veteran to request that he provide a copy of that photograph.

The Board also finds that a new VA examination is necessary to ascertain the current level of his disability.  VA's duty to assist includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board further notes that the prior VA examination findings were unclear for rating purposes.  The Veteran is only service connected for eczematous and seborrheic dermatitis.  The December 2009 VA examination included findings of seborrheic dermatitis, xerotic dermatitis (also known as dry skin) and actinic keratosis.  Although the examiner noted that actinic damage and actinic keratosis were not related to seborrheic dermatitis, the examiner was unclear as to whether xerotic dermatitis was the same disorder as the service-connected eczematous and seborrheic dermatitis disability or if it was merely normal dry skin that is unrelated to the Veteran's service, but rather due to age or another non-service related factor. The examiner further noted symptoms (such as papules across the forehead and the temples), but did not explain whether those symptoms were part of the service-connected disability.

The Veteran's disability rating is based solely on the service-connected eczematous and seborrheic dermatitis and the specific problems associated with that disability.  It is not based on any other non-service-connected skin disorders.  In the examination report, the new VA examiner should attempt to accomplish the following: (1) describe as clearly as possible the current nature and severity of the symptoms associated with the service-connected skin disorder -eczematous and seborrheic dermatitis; and (2) keep separate discussions of the variously diagnosed skin disorders so that the skin symptoms and diagnoses that are due to service can be rated separately from the symptoms and diagnoses of any non-service-connected skin disorders that are unrelated to service.

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Prior to any examination, copies of any outstanding records of pertinent medical treatment should be obtained and added to the claims file.  Specifically noted in this regard are any treatment records for skin disorders to the present day.

The Board notes that the last VA treatment records associated with the claims file were from November 2008 and that the Veteran has reported receiving continuing treatment from VA. Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran, request that he provide another copy of the photograph he reported providing with his June 2012 letter.  

If the Veteran provides such a photograph to VA, the RO/AMC should associate it with the claims file.

2.  The RO/AMC should contact the Veteran and request his assistance in identifying all medical care providers who have treated his skin disorders and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  

If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from November 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4.  After any requested medical records are associated with the claims file, the RO/AMC should provide a VA examination by a dermatologist to determine the current nature and severity of the service-connected eczematous and seborrheic dermatitis.

The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner's findings should include all of the present symptoms and manifestations attributable to the Veteran's service-connected skin disability, specifically eczematous and seborrheic dermatitis, including: 

 (a) Does the Veteran currently exhibit eczematous dermatitis and/or seborrheic dermatitis?  If so, please explain the symptom(s) related to the service-connected skin disability.

(b) Does the Veteran currently exhibit skin disorder(s) other than eczematous and seborrheic dermatitis?  If so, please clearly explain the separate diagnoses and the symptom(s) related to those disorder(s).  Also, please determine:  

(i) whether those diagnosed disorder(s) are due to service or did they develop due to non-service related factors such as aging?

(c) If the Veteran exhibits eczematous dermatitis and/or seborrheic dermatitis:

(i) Is this condition treated with systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so:

(A) Is such systemic therapy needed intermittently, constantly or near-constantly? and

(B) What is the total duration of use for such drugs during the 12 month period it was used?
		
(ii) What percent of the entire body and/or exposed areas are affected by the service-connected skin problem (eczematous and seborrheic dermatitis), as opposed to the other non-service-connected diagnosed disorders?

(iii) Where on the body is the service-connected eczematous and seborrheic dermatitis located? 

The examiner should provide a comprehensive report discussing the current severity of the service-connected skin disability of eczematous and seborrheic dermatitis (including all current pathology and associated functional impairment).  The examination should note all other diagnosed skin disorder(s) and indicate whether or  not they are related to service or the service-connected skin disorder.  The examiner should give a full rationale for any opinions provided.
  
5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

[Continued on following page.]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







  

_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


